Citation Nr: 1124248	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased evaluation for tinea cruris of the right thigh and scrotum, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared for a Travel Board hearing in October 2009.  This case was previously remanded in January 2010 and August 2010.  

As noted in the prior remands, the Veteran's initial service connection grant from a February 1966 rating decision was for tinea cruris of the right thigh and scrotum.  In the appealed March 2007 rating decision, however, the service-connected disability was recharacterized as actinic keratoses of the dorsal hands and forehead.  Following the Veteran's appeal of this decision, in July 2008, the RO again characterized the disability as tinea cruris of the right thigh and scrotum and issued both a rating decision and a Statement of the Case addressing two issues: 1) whether the March 2007 characterization as actinic keratoses of the dorsal hands and forehead constituted clear and unmistakable error (CUE), and 2) service connection for actinic keratoses of the dorsal hands and forehead.  The Veteran's Notice of Disagreement, referencing only the service connection claim, was received in August 2008, and a Statement of the Case addressing this issue was furnished in May 2009.  The Veteran, however, did not respond to this Statement of the Case and presented testimony only on the separate increased rating claim during the October 2009 Travel Board hearing.  Accordingly, only that issue has been addressed by the Board.

In May 2011, the Veteran was informed that the Veterans Law Judge who presided at his October 2009 Board hearing was no longer employed by the Board.  He was given the opportunity to appear at a hearing before another Veterans Law Judge.  Later in May 2011, the Veteran responded that he did not wish to appear at an additional hearing, and he requested that his case be considered on the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

In this case, the Veteran's service treatment records show that in October 1953, he was treated for a skin eruption in the genitocrural area.  The eruption was noted to be pruritic.  In November 1953, a service examiner noted that the Veteran had generalized small patches of dermatitis.  In December 1953, the Veteran underwent a skin biopsy of a lesion on his left arm.  The resulting diagnosis was hyperkeratosis.  A treatment record dated two weeks after the biopsy reflects that the Veteran had suffered from a recurrent skin lesion that began in his thighs and spread.  Another record from March 1954 documents another skin eruption.  Later that March, another examiner observed lesions on the Veteran's arms and legs.  In February and March 1954, a service examiner gave the Veteran a diagnosis of rubella.  The May 1954 separation examination report reflects that the Veteran had normal skin.

On VA examination in December 1965, the examiner indicated that during the Veteran's active service, he had a skin condition of his arms, groin, and right anterior leg.  During the examination, it was noted that the Veteran had scaling confluent macules with sharp red borders on his right thigh and right scrotom.  The examiner gave a diagnosis of tinea cruris.

In February 1966, service connection was established for tinea cruris of the right thigh and scrotum.

In March 1973, a private examiner remarked that the Veteran had chronic, recurrent eczema of the arms and legs in addition to tinea cruris.

VA outpatient records show that the Veteran was treated for tinea cruris in March and April 1994.  Another treatment record from March 1994 lists a diagnosis of dermatitis.  In September 1995, a VA examiner gave a diagnosis of eczema.  Another examiner noted tinea cruris with a component of atopic dermatitis in October 1995.  In March 2006, a VA dermatology resident indicated that the Veteran had actinic keratoses and seborrheic dermatitis.

On VA examination in August 2006, it was noted that the Veteran insisted that he never had a tinea infection in his curual or scrotal area but had a rash on his right forearm and hands while he was on active duty.  It was further noted that the Veteran said that he was misdiagnosed by Army physicians while he was on active duty.  The Veteran reported that his skin condition had spread to his forehead.  The examiner observed numerous well healed small scars on the dorsal hands, right forearm, and forehead from prior removal of actinic keratoses.  The examiner remarked that the skin of the Veteran's crural and scrotal area was clear, and there was no evidence of crural or scrotal dermatitis.  The diagnosis given was actinic keratoses of the dorsal hands and forehead.

In October 2007, a VA dermatology fellow commented that the Veteran had a diagnosis of longstanding seborrheic dermatitis first noticed by the Veteran during the Korean War.  The fellow added that the Veteran had now had superimposed folliculitis.

In December 2007, the Veteran remarked that his skin condition covered his scalp, armpits, hands, forehead, and groin.  He added that he previously had the condition on his hips, ears, and shoulders.  During his October 2009 Board hearing, the Veteran testified that he broken out in a rash while he was serving in Korea, and since that time, he had a rash on various parts of his body.  

A November 2009 VA treatment record reflects that the Veteran was treated for seborrheic dermatitis and actinic keratoses.  In November2010, a VA examiner noted major improvement of the Veteran's scalp erythema.  A papule on the Veteran's left cheek was shaved.  

In March 2010, the Veteran remarked that the skin condition from his right thigh and scrotum had spread to his forehead, his scalp, and both of his lower legs.

On VA examination in May 2010, the Veteran complained of severe daily pruritis.  After examining the Veteran and reviewing the records, the examiner gave diagnoses of actinic keratoses of the forehead, scalp and temples; seborrheic dermatitis of the bilateral upper extremities; and folliculitis of the scalp.  The examiner opined that the Veteran's current dermatological diagnoses were not directly or etiologically related to the service-connected tinea cruris of the right thigh and scrotum.  The examiner further stated that he could not resolve the issue of whether or not the diagnosed dermatological conditions started while in service without resort to mere speculation.

A VA dermatology note from July 2010 reflects that the Veteran experienced crustiness of his scalp, forehead, and forearms.  The dermatologist observed erythema of the scalp with scattered scales and excoriated pustules.  Facial erythema with scattered telangiectasias was also noted.  The diagnoses given were actinic damage, seborrheic dermatitis/folliculitis/rosacea, and tinea pedis.

In September 2010, a private examiner noted red tiny papules on the Veteran's scalp.  There were also scales and papules on the Veteran's face.  Telangiectasias was noted on the neck and upper chest.  Seborrheic keratosis was observed on the back and arms.  The examiner remarked that the groin area was clear and that no rash had been there for two years.  A biopsy of a skin sample from the right side of the neck revealed a squamous cell carcinoma.

In the August 2010 remand, the Board instructed the AMC/RO to forward the Veteran's claims file to a VA medical professional with the requisite experience in skin diseases to opine as to whether it was at least as likely as not that the Veteran's actinic keratosis, seborrheic dermatitis, and folliculitis were etiologically related to the Veteran's period of active duty.  In August 2010, the claims file was forwarded to a VA examiner for the requested opinion.  Unfortunately, the examiner merely commented that the aforementioned disorders were not etiologically related to tinea infections.  He did not offer any opinion regarding whether it was at least as likely as not that the Veteran's actinic keratosis, seborrheic dermatitis, and folliculitis were etiologically related to the Veteran's period of active duty.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the August 2010 VA examiner did not provide the opinion requested in the August 2010 Board remand, additional remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should obtain all outstanding VA medical records pertaining to the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA dermatological examination, by a board certified dermatologist, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the dermatologist designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

For each presently nonservice-connected skin disorder found on examination (to include, if present, (1) actinic keratosis of the forehead, scalp, and temples; (2) seborrheic dermatitis of the bilateral upper extremities; and (3) folliculitis of the scalp)), the examiner is requested to provide an opinion as to whether each disorder found is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to the Veteran's period of active duty service.  These opinions should take into account the recent VA examination findings, the Veteran's in-service and post-service treatment, and his lay contentions.  The examiner should also clarify which medications reported by the Veteran have been taken for a disability or disabilities found to be etiologically related to service.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claim should be readjudicated, with consideration of whether the grant of service connection should be expanded to include any other skin disorder discussed in the examination report.  If the determination remains less than fully favorable, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



